Exhibit 8.1 List of Subsidiaries Companhia Paranaense de Energia - COPEL - Subsidiaries and Controlled Companies as of December 31, 2016. S ubsidiary Jurisdiction of Incorporation Names under which Business is Conducted COPEL Geração e Transmissão S.A. Brazil COPEL Geração e Transmissão COPEL Distribuição S.A. Brazil COPEL Distribuição COPEL Telecomunicações S.A. Brazil COPEL Telecomunicações COPEL Renováveis S.A Brazil COPEL Renováveis COPEL Comercialização S.A Brazil COPEL Comercialização Companhia Paranaense de Gás – Compagas Brazil Compagas Centrais Eletricas do Rio Jordao S.A. – Elejor Brazil Elejor UEG Araucária Ltda. Brazil UEG Araucária Dominó Holdings S.A. Brazil Dominó Holdings Cutia Empreendimentos Eólicos SPE S.A Brazil Cutia Empreendimentos Copel Brisa Potiguar S.A Brazil Copel Brisa Potiguar GE Olho D’Água S.A Brazil Olho D’Água GE Boa Vista S.A Brazil Boa Vista GE Farol S.A Brazil Farol GE São Bento do Norte S.A Brazil São Bento do Norte Central Geradora Eólica São Bento do Norte I S.A Brazil São Bento do Norte I Central Geradora Eólica São Bento do Norte II S.A Brazil São Bento do Norte II Central Geradora Eólica São Bento do Norte III S.A Brazil São Bento do Norte III Central Geradora Eólica São Miguel I S.A Brazil São Miguel I Central Geradora Eólica São Miguel II S.A Brazil São Miguel II Central Geradora Eólica São Miguel III S.A Brazil São Miguel III Usina de Energia Eólica Guajiru S.A Brazil Guajiru Usina de Energia Eólica Jangada S.A Brazil Jangada Usina de Energia Eólica Potiguar S.A Brazil Potiguar Usina de Energia Eólica Cutia S.A Brazil Cutia Usina de Energia Eólica Maria Helena S.A. Brazil Maria Helena Usina de Energia Eólica Esperança do Nordeste S.A Brazil Esperança do Nordeste Usina de Energia Eólica Paraíso dos Ventos do Nordeste S.A. Brazil Paraíso dos Ventos do Nordeste Costa Oeste Transmissora de Energia S.A Brazil Costa Oeste Transmissora Marumbi Transmissora de Energia S.A Brazil Marumbi Transmissora Transmissora Sul Brasileira de Energia S.A Brazil Transmissora Sul Brasileira Caiuá Transmissora de Energia S.A. Brazil Caiuá Transmissora Integração Maranhense Transmissora de Energia S.A. Brazil Integração Maranhense Matrinchã Transmissora de Energia (TPNORTE) S.A. Brazil Matrinchã Transmissora Guaraciaba Transmissora de Energia (TPSUL) S.A. Brazil Guaraciaba Transmissora Paranaíba Transmissora de Energia S.A. Brazil Paranaíba Transmissora Mata de Santa Genebra Transmissora S.A. Brazil Mata de Santa Genebra Cantareira Transmissora S.A. Brazil Cantareira São Bento Energia Investimentos e Participações S.A. Brazil São Bento Energia Nova Asa Branca I Energias Renováveis S.A. Brazil Nova Asa Branca I Nova Asa Branca II Energias Renováveis S.A. Brazil Nova Asa Branca II Nova Asa Branca III Energias Renováveis S.A. Brazil Nova Asa Branca III Nova Eurus IV Energias Renováveis S.A. Brazil Nova Eurus IV Santa Maria Energias Renováveis S.A. Brazil Santa Maria Santa Helena Energias Renováveis S.A. Brazil Santa Helena Ventos de Santo Uriel S.A. Brazil Ventos de Santo Uriel Voltalia São Miguel do Gostoso I Participações S.A Brazil São Miguel do Gostoso I Paraná Gás Exploração e Produção S.A Brazil Paraná Gás
